Citation Nr: 0936810	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-12 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran had active military service from September 1970 
to March 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  This case was previously before the Board in December 
2008 and Remanded for additional development and 
readjudication.  


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability preexisted service 
and did not undergo an increase in severity during service 
that could be identified as an advancement beyond normal 
progression.

2.  The Veteran does not have right ear hearing loss as 
defined by VA regulation.  

3.  Left ear hearing loss was not manifest during the 
Veteran's active service and was not manifest to a 
compensable degree within one year after his separation from 
service.  Competent medical evidence of a nexus between his 
current left ear hearing loss and service is not of record.

4.  Tinnitus was not manifest during the Veteran's active 
service and was not manifest to a compensable degree within 
one year after his separation from service.  Competent 
medical evidence of a nexus between his current tinnitus and 
service is not of record. 





CONCLUSIONS OF LAW

1.  The Veteran's lumbar spine disability pre-existed active 
service and was not aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 1111, 1153 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2008).

2.  Hearing loss was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008).

3.  Tinnitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations for Sevice Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Service incurrence will be presumed for certain chronic 
diseases, such as organic disease of the nervous system 
(e.g., sensorineural hearing loss or tinnitus), if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims (Court) has held that the presumption of soundness 
upon entry into service may not be rebutted without 
"contemporaneous clinical evidence or recorded history" in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Subsequently, a higher court explained the Miller decision by 
noting that "[n]othing in the court's opinion suggests that 
without such evidence the presumption can never be 
rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might 
be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness does not attach on conditions recorded on entrance 
examination reports or may be rebutted by clear and 
unmistakable evidence that a disease or injury existed prior 
to service and was not aggravated therein.  If the 
presumption of soundness does not attach or has been 
rebutted, aggravation may not be conceded unless the pre-
existing condition increased in severity during service, 
pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 
16, 2003).  The burden of proof is upon VA to rebut the 
presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is permanently 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), 
citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).


Factual Background and Analysis

The Veteran seeks service connection for a lumbar spine 
disability on the basis of aggravation.  Specifically, he 
claims that pre-service back injury residuals were 
asymptomatic at enlistment and later aggravated during 
service, to the point that he required treatment and a 
limited duty profile.

Review of the claims file reveals the Veteran sustained 
injury to his low back in a motor vehicle accident in January 
1969, a year prior to entry into service, and it is not 
contended otherwise.  X-rays at that time showed left lateral 
scoliosis of the cervical and upper thoracic spine and a left 
lateral scoliosis of the lumbar spine accompanied by a 
definite narrowing of L4-5 disc on the right with a 
subluxation of the right sacro-iliac joint.  The diagnosis 
was acute traumatic cervical myofasciitis of the lower 
cervical and upper thoracic spine accompanied by acute 
traumatic subluxation of the right sacro-iliac joint with 
narrowing of L4-5 spinal discs.  The examiner noted the 
Veteran had received some degree of permanent disability as a 
result of the car wreck.  

Other records dated in November 1969 show the Veteran's 
treating physician referred to X-rays that were anomalous for 
motion of the articular facets of the lower lumbar vertebrae, 
which in his opinion would give the Veteran a great deal of 
trouble when required to be overactive.  On subsequent 
examination for the draft the Veteran reported that his back 
and neck were aggravated by bending and sleeping in awkward 
positions.  He reported that his back was getting worse.  
However, with exception of some diffuse tenderness over the 
entire lumbar spine, the examination was negative.  Since no 
significant pathology was found and it was felt that the 
Veteran could serve on a general duty status at that time.  

In light of the foregoing the Board finds that the 
presumption of soundness at entrance does not attach.  Verdon 
v. Brown, 8 Vet. App. 529 (1996).  Because the evidence of 
record clearly establishes the pre-service existence of a 
lumbar spine disability, the Board needs next to determine 
whether the Veteran's pre-existing condition was aggravated 
during active duty.  

In this case, the service treatment records (STRs) do not 
reveal permanent aggravation of the Veteran's preexisting 
back disability.  At his enlistment examination in September 
1970, the Veteran indicated poor health and a history of back 
trouble, however clinical evaluation of the spine was normal.  
About one month later he was evaluated for complaints of back 
pain.  On examination there was good range of motion and 
reflexes were described as "ok."  There was moderate 
paravertebral muscle spasm.  The diagnosis was chronic back 
strain.  An X-ray showed no significant abnormality.  In 
December 1970 the Veteran was temporarily placed on physical 
profile.  

In May 1971, the Veteran requested a review of his previous 
profile and was evaluated for continued chronic low back pain 
when on his feet for any length of time.  Examination was 
negative for spasms, decreased motion, or positive straight 
leg raising.  In the absence of any objective findings the 
Veteran's profile was not continued.  

Here, the Board also finds that the evidence clearly and 
unmistakably establishes that the Veteran's preexisting back 
injury residuals were not aggravated beyond their natural 
progression during active duty.  There is no question that he 
was treated for recurrent back pain during service and placed 
on temporary physical profile in October 1970.  However, it 
appears that this was a preventative measure to assure that 
his condition did not worsen.  Indeed there were no objective 
clinical or X-ray findings to justify a continued physical 
profile.  Therefore, these entries do not establish a 
permanent increase in disability, as they do not indicate any 
pathological changes to the Veteran's pre-existing back 
injury or that such treatment was reflective of more than 
temporary or intermittent flare-ups.  

Moreover, at separation in March 1972, a clinical evaluation 
did not note any abnormalities of the spine and no 
disqualifying defects were reported.  The fact that the 
Veteran's back was symptomatic in service, in and of itself, 
does not establish aggravation.  Jensen and Hunt, supra.  In 
this case, the service records do not reveal permanent 
aggravation of his preexisting lumbar spine injury.

This conclusion is further supported by the post-service 
evidence, which is devoid of any clinical records showing 
that the Veteran received medical treatment for his lumbar 
spine immediately after service or for many years thereafter.  
There are essentially no post service records until VA 
outpatient treatment reports in 2003, 30 years after his 
discharge from the military.  At that time examination of the 
back was negative except for some mild tenderness and X-rays 
of the back were within normal limits.  Although the Veteran 
claims that his lumbar spine has remained consistently 
symptomatic since service, this lengthy gap in treatment 
records is persuasive evidence against the claim.  In January 
2006, the Veteran reported a history of low back pain that 
began about one year ago for unknown reasons.  The clinical 
assessment was probable degenerative joint and disc disease 
including radicular symptoms into the right lower extremity.  

In this case because the Veteran has not presented any 
evidence of treatment immediately subsequent to service, 
there is no evidence of a continuity of symptomatology for 
his lumbar spine injury, which strengthens the conclusion 
that his pre-service back injury was essentially unaffected 
by service.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim); 
Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact).  Therefore, the post-service evidence of 
record also tends to confirm that the Veteran's preexisting 
lumbar spine manifested only temporary or intermittent flare-
ups during service, without a worsening of the underlying 
condition.

In April 2007, the Veteran also submitted a rather lengthy 
and somewhat convoluted report from a private medical 
physician, who concluded the Veteran had severe, chronic and 
permanent intervertebral disc syndrome of the thoracolumbar 
spine, which was considered a permanent aggravation of a 
preexisting condition, brought on and caused by his military 
duties and service.  

The private physician noted that there was ample evidence in 
the service records that confirms unequivocally that the 
Veteran was asymptomatic at pre-induction and was accepted 
into the U.S. Army.  He then explained that the change from 
an asymptomatic, preexisting lumbar/cervical condition at the 
time of induction to a severe, chronic and permanent 
unrelenting intervertebral disc syndrome as a result of 
military duties, confirms that there was a chronic and 
permanent conditional change and clinical worsening.  He 
asserts that this change is documented by military medical 
personnel and resulted in treatment, physical profile for 
chronic and permanent thoracolumbar pain.  He also noted that 
post-service treatment from the VA outpatient clinic 
including and documentation by X-ray and MRI testing and 
competent lay testimony also confirm the chronic and 
permanent nature of the Veteran's chronic and permanent 
aggravation of his thoracolumbar spine as a result of his 
military duties.  

In March 2009, a VA examiner was asked to review the claims 
file and determine whether the evidence of record led to the 
clear and mistakable medical conclusion that the Veteran's 
back disorder preexisted his entrance into active duty in 
1970 and was permanently aggravated as a result of military 
service.  The examiner reviewed the claims file in its 
entirety, took a detailed history of the Veteran's pre-
service injury as well as in-service and post-service 
symptoms and complaints.  The Veteran reported having mild 
back pain following his car accident in 1969, but that he 
received a waiver from the military to join the service in 
1970.  After enlistment the back pain worsened.  The 
diagnosis was mild to moderate degenerative disc disease of 
L4 on L5 with spondylolysis of L5 on S1, from a previous 
injury.  

The examiner concluded that it is likely that the Veteran's 
spondylolysis was due to the injury that he sustained prior 
to service.  However it is unlikely that his time in the 
military aggravated or permanently worsened the lumbar 
condition.  He opined that the Veteran did not undergo a 
permanent increase during service, based on the fact that 
there is no history of a specific injury after the initial 
accident in 1969 or of recurrent injury during service 
between 1970 and 1972.  Currently the Veteran's subjective 
complaints do not match the physical examination and 
radiographic findings.  For example during the examination 
the Veteran was comfortable although he reported 9/10 pain.  
It was explained that this degree of pain was severely 
disabling and would significantly limit his functions, 
nevertheless the Veteran continued to insist that he had 9/10 
pain.   

Upon careful consideration of the conflicting evidence in 
this case, the opinion of the VA examiner is the most 
persuasive, as it is a detailed and reasoned response based 
upon a review and analysis of the entire record.  The VA 
examiner specifically discussed the history of the Veteran's 
preservice injury as well as specific aspects from his 
service and post-service medical history.  It is consistent 
with other objective evidence of record, too.

In contrast, although the private medical opinion was also 
based upon a review of evidence contained in the claims 
folder it is considerably weakened by the fact that it relied 
on inaccurate and/or incomplete history without probative 
supporting rationale and is not entitled to great weight.  
See, e.g., Reonal v. Brown, 5 Vet. App. 458 (1993) (a 
diagnosis and purported relationship to service is only as 
good and credible as the history on which it is predicated).  
The private medical opinion makes inferences and assumptions, 
which he characterizes as fact, and selectively chooses 
evidence that supports his position while ignoring pertinent 
facts which run contrary to his position.  He indicated that 
the change from an asymptomatic preexisting lumbar spine 
condition at the time of induction to a severe, chronic and 
permanent unrelenting intervertebral disc syndrome is 
documented by military medical personnel.  However this is 
contradicted by the actual service records which, with the 
exception of moderate muscle spasm, show few objective 
clinical findings.  As stated previously although the profile 
is evidence to be considered, in and of itself it is not 
indicative of aggravation beyond the natural progress of the 
disease.  Significantly, clinical evaluation of the spine at 
that time of his separation examination was normal.

Also the private examiner stated, inaccurately, that the 
Veteran had a continuation of his pain following his 
separation from service and that the chronic and permanent 
aggravation of the lumbar spine disability was confirmed by 
the post-service VA outpatient treatment records.  In fact, 
record does not contain any medical evidence dated within the 
first decade after service which documents complaints, 
treatment, or a diagnosis related to the Veteran's 
preexisting lumbar spine.  This fact was completely ignored 
by the private medical examiner.  In essence, the Veteran's 
assertions of continuity and chronicity of symptoms are 
unsupported.  The Board is not bound to accept a medical 
opinion based on speculation, unsupported by clinical data, 
or on an inaccurate factual premise.  Reonal supra; Black v. 
Brown, 5 Vet. App. 177, 180 (1993).

After weighing all the evidence, the Board finds great 
probative value in the VA examiner's conclusion and, in light 
of the other evidence of record, the opinion is sufficient to 
satisfy the statutory requirements of producing an adequate 
statement of reasons and bases where the expert has fairly 
considered material evidence which appears to support the 
veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-
93 (1995).  Therefore, the Board finds the 2009 VA opinion to 
be of greater probative value than the independent medical 
opinion.  The independent medical opinion, while not 
discounted entirely, are entitled to less weight.  

The cumulative effect of the foregoing is that the Veteran's 
lumbar spine disability existed prior to service and was not 
aggravated therein.  As such, a preponderance of the evidence 
is against the claim, and there is no reasonable doubt to be 
resolved.  38 U.S.C.A. § 5107(b).


Hearing loss and Tinnitus

The Veteran maintains that his hearing loss and tinnitus are 
directly related to exposure to intense acoustical trauma 
from engines, helicopters and flight lines during service.  
Because both claims involve similar issues and evidence, and 
as similar legal principles apply, the Board will address 
them in a common discussion.  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4,000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Further, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that the threshold for 
normal hearing is between 0 and 20 decibels, and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that it is causally 
related to service.  Hensley v. Brown, supra, at 160.  

The Veteran's service treatment records (STRs) include his 
separation physical report dated in March 1972.  An audiogram 
revealed puretone thresholds in the right ear of 5, 5, 5, and 
5 decibels at 500, 1,000, 2,000, and 4,000 Hz and for the 
left ear at the same frequencies were 5, 5, 5, and 5 
decibels.  These hearing thresholds do not meet the criteria 
for disability under VA regulations.  See 38 C.F.R. § 3.385.  
The Veteran did not complain of hearing loss, tinnitus, or 
other ear pathology and did not otherwise provide information 
regarding noise exposure.  

The paucity of evidence of in-service incurrence is not, 
however, the only shortcoming in this claim, as there are no 
medical records immediately subsequent to service which 
contain a diagnosis of hearing loss or tinnitus.  In fact, 
there are no pertinent clinical records associated with the 
claims file until a private medical opinion in April 2007.  
The examiner concluded that within a reasonable degree of 
medical certainty, based on his review of military records 
and VA medical records and in conjunction with the current 
history and physical examination obtained, the Veteran had 
severe, chronic and permanent bilateral tinnitus as a result 
of repetitive acoustical trauma to which he was exposed 
during the course of his military service.  The examiner did 
not address the issue of hearing loss.  

In March 2009, the Veteran was referred for VA examination 
for the specific purpose of obtaining an opinion as to 
whether or not his current hearing loss could be related to 
service.  His primary concern was that he could not hear on 
the phone with his left ear, although he felt that his left 
ear was the better hearing ear.  He reported that his 
military duties including driving a truck and refilling 
helicopters on the flight line and that he was exposed to 
noise from helicopters and other aircraft.  He was also 
exposed to gunfire while on the firing range without ear 
protection.  He had experienced gradual hearing loss over the 
years that was initially noted in 1970.  The Veteran also 
complained of ringing noise in both ears, which had been 
present for the past 10-15 years.  There was no specific 
trigger causing its initial onset.  After service discharge 
the Veteran was employed for 13 years as a supervisor in a 
manufacturing plant.  This setting was not excessively noisy 
and ear protection was not provided or worn.  There was no 
reported recreational noise exposure.  

On audiological evaluation pure tone thresholds for the right 
ear were 25, 25, 30, 30, and 25, decibels at 500, 1000, 2000, 
3,000, and 4,000 Hz, respectively, and for the left ear at 
the same frequencies were 15, 20, 20, 25, and 30 decibels.  
Speech audiometry revealed speech recognition ability of 96 
in the right ear and 90 percent in the left ear.  The results 
were interpreted as mild to moderate hearing loss in the 
right ear and mild to moderately-severe hearing loss in the 
left ear.  The examiner concluded that the Veteran's hearing 
loss and tinnitus were less likely as not caused by or a 
result of his time in service. 

She explained that the inservice audiograms at induction and 
separation, reflected normal hearing and that the remaining 
service records were silent for tinnitus.  Given that the 
Veteran was discharged from service in 1972 with normal 
hearing and that he had 13 years of post military factory 
noise without ear protection and factoring in the normal 
aging process, it is less likely than likely that the 
Veteran's present day hearing loss is the result of acoustic 
trauma in the military.  Because the type, degree and pattern 
of hearing loss is consistent with the subjective complaints 
of tinnitus, it is most likely that the tinnitus is due to 
the same causative factors as the hearing loss.  

Again, in 2009, the Veteran's right ear hearing thresholds 
and speech recognition score do not meet the criteria for 
disability under VA regulations.  He does not have right ear 
hearing loss as defined by VA regulation.  38 C.F.R. § 3.385.  
Additionally, the Board is unable to attribute the Veteran's 
left ear hearing loss (as speech recognition is less than 94 
percent) and tinnitus to service.  Upon careful consideration 
of the conflicting evidence in this case, the Board finds 
that the opinion expressed by the VA examiner is more 
persuasive and probative than the contrary opinion expressed 
by the private examiner.  The VA opinion reflects a full 
review of all medical evidence of record, is supported by 
detailed explanation, and refers to specific documents and 
medical history as well as the Veteran's history of post-
service noise exposure to support the conclusion reached.  
Because the VA examiner reviewed the complete claims file, 
she was able to fully consider and comment upon all the 
evidence currently of record in expressing her opinion.  

On the other hand, the private medical opinion is 
contradicted by the overall evidence.  Although the private 
examiner had access to the Veteran's relevant medical 
records, including the STRs, in formulating his opinion, when 
viewed against the background of the entirety of the record, 
the opinion does not reflect knowledge of the Veteran's 
complete history.  The examiner does not address the normal 
audiometric findings at service discharge and fails to 
account for the lengthy gap in the medical record from 1972 
to 2007, some 30 years after the Veteran's military service 
ended.  Here the private examiner's reliance upon a history 
of reported in-service events alone, without the benefit of 
evidence or analysis of events in the years after service, 
leaves him with an incomplete picture of the matter at hand, 
particularly since, in this case, the Veteran is attempting 
to relate a present disabilities to military service which 
ended in the 1970s.  Thus, the private medical opinion, while 
not discounted entirely, is entitled to minimal probative 
weight.

After weighing all the evidence, the Board finds great 
probative value in the VA examiner's conclusion, and, in 
light of the other evidence of record, the opinion is 
sufficient to satisfy the statutory requirements of producing 
an adequate statement of reasons and bases where the expert 
has fairly considered material evidence which appears to 
support the Veteran's position.  Wray v. Brown, 7 Vet. App. 
488, at 492-93 (1995).  Therefore, the Board finds the VA 
opinion to be of greater probative value than the private 
medical opinion.  The private medical opinion, while not 
discounted entirely, is entitled to less probative weight in 
the face of the remaining evidentiary record.  

Conclusion

Indeed, there is nothing in the claims file, which would tend 
to establish that the Veteran's claimed disabilities are 
related to his active military service other than his 
contentions.  The Board accepts the Veteran's statements and 
notes that he is competent to attest to factual matters of 
which he had first-hand knowledge, e.g., back pain, noise 
exposure.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  

Here, the Veteran's lumbar spine disability is not the type 
of disorder wherein his lay statements are competent to 
establish permanent aggravation of a preexisting disability.  
The resolution of issues that involve medical knowledge, such 
as the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In 
addition, the fact that his hearing acuity may have been less 
than optimal in service does not, by itself, establish a 
basis for the grant of service connection.  The problem in 
this case is that the STRs and post service findings fail to 
show right ear hearing loss as defined by VA regulation.  
Additionally, the probative and persuasive medical evidence 
does not causally relate the Veteran's left ear hearing loss 
and tinnitus to service.  As a result, the Veteran's lay 
statements are of no probative value when weighed against the 
other evidence of record.  In both cases, the competent and 
credible medical opinions in the record conclusively found 
that right ear hearing loss as defined by VA is not shown and 
there is no etiological relationship between service and the 
Veteran's lumbar spine disability, left ear hearing loss, and 
tinnitus.  The Veteran's opinion, to the extent it is to be 
accorded some probative value, is far outweighed by the 
findings provided by the VA examiners who discussed his 
symptoms, complaints, and manifestations.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Therefore, the preponderance of the evidence is against the 
claims, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b).  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In letters dated in September 2006, February 2008, and 
January 2009, the RO informed the Veteran of its duty to 
assist him in substantiating his claims under the VCAA, and 
the effect of this duty upon his claims.  These letters also 
informed him of how disability ratings and effective dates 
are assigned.  See Dingess v. Nicholson, supra.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  Relevant in-
service and post-service treatment reports are of record and 
the RO obtained VA examinations in 2009.  All obtainable 
evidence identified by the Veteran relative to the claims has 
been obtained and associated with the claims file, and he has 
not identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claims under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Veterans Court has held that 
such remands are to be avoided.  Sabonis v. Brown, supra.  


ORDER

Service connection for lumbar spine disability is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


